DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on April 15, 2021, has been considered by the Examiner and made of record in the application file.
Double Patenting
Claims 1-3, 6-15, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8, 10-13, and 15-17 of US 10536403 B2. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 10536403 B2
Claim 1. A computer-implemented method, comprising: receiving a request to service an account associated with an authenticated user of a mobile device, the account servicing to be performed via a natural language dialogue module; and responsive to the request: performing a predictive analysis of the user's needs; generating, with the natural language dialogue module, response dialogue text comprising unrequested information based on the predictive analysis of the user's needs; and sending, to the mobile device, the response dialogue text.
Claim 6. A computer-implemented method, comprising: receiving a request to service an account associated with a user of a mobile device; authenticating the user for account servicing, the account servicing to be performed via a natural language dialogue module; and responsive to the authentication: performing a predictive analysis of the user's needs based on user-generated text received as part of the request; generating, with the natural language dialogue module, response dialogue text comprising unrequested information based on the predictive analysis of the user's needs; and sending, to the mobile device, the response dialogue text.
Claim 2
Claim 6
Claim 3
Claim 15
Claim 6
Claim 10
Claim 7
Claim 2
Claim 8
Claim 8
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 16
Claim 13. A system for secure persistent account servicing communications, the system comprising: one or more processors in communication with: an intelligent assistant system that includes a natural language processing device; an information storage database storing a plurality of records associated with a plurality of mobile devices; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive a request to service an account associated with an authenticated user of a mobile device, the account servicing to be performed via the natural language processing device; and responsive to the request: perform a predictive analysis of the user's needs; generate, with the natural language processing device, response dialogue text comprising unrequested information based on the predictive analysis of the user's needs; and send, to the mobile device, the response dialogue text.
1. A system for secure persistent account servicing communications, the system comprising: one or more processors in communication with: a natural language dialogue module; an information storage database storing a plurality of records associated with a plurality of mobile devices; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive an incoming dialogue message from a mobile device of a user, the incoming dialogue message comprising an identifier associated with the mobile device and user-generated text corresponding to a request to service a user account associated with the identifier; authenticate the user for account servicing, the account servicing to be performed via the natural language dialogue module, which is configured to: receive the user-generated text; perform a predictive analysis of the user's needs based on the received user-generated text; and generate response dialogue text comprising unrequested information based on the predictive analysis of the user's needs.
Claim 14
Claim 6
Claim 15
Claim 15
Claim 16
Claim 6
Claim 17. A non-transitory computer readable storage medium storing instructions for use with one or more processors in communication with: a natural language dialogue module; an information storage database storing a plurality of records associated with a plurality of mobile devices; and wherein the instructions are configured to cause the one or more processors to perform a method comprising: receiving a request to service an account associated with an authenticated user of a mobile device, the account servicing to be performed via a natural language dialogue module; and responsive to the request: performing a predictive analysis of the user's needs; generating, with the natural language dialogue module, response dialogue text comprising unrequested information based on the predictive analysis of the user's needs; and sending, to the mobile device, the response dialogue text.
Claim 17. A non-transitory computer readable storage medium storing instructions for use with one or more processors in communication with: a natural language dialogue module; an information storage database storing a plurality of records associated with a plurality of mobile devices; and wherein the instructions are configured to cause the one or more processors to perform a method comprising: receiving an incoming dialogue message from a mobile device of a user, the incoming dialogue message comprising an identifier associated with the mobile device and user-generated text corresponding to a request to service a user account associated with the identifier; authenticating the user for account servicing, the account servicing to be performed via the natural language dialogue module, which is configured to: receive the user-generated text; perform a predictive analysis of the user's needs based on the received user-generated text; and generate response dialogue text comprising unrequested information based on the predictive analysis of the user's needs.
Claim 18
Claim 6
Claim 19
Claim 15


	As indicated by the highlighted text in the comparison above, the subject matter of independent claims 1, 13, and 17 of the present application is contained in claims 6, 1, and 17, respectively, of US 10536403 B2, wherein the difference between the compared claims consists basically in the wording of the claims. Therefore the aforesaid claims are an obvious case of double patenting.
	Dependent claims 2, 3, 6-12, 14, 15, 18, and 19 are also rejected against the corresponding claims of US 10536403 B2 as indicated in the comparison table above. 
Allowable Subject Matter
Claims 4, 5, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., electronic communication user/customer interaction and data manipulation.
US 20160294952 A1	US 20140280633 A1	US 20130260739 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
July 8, 2022